Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 25, 2015

                                      No. 04-15-00087-CV

                             ESTATE OF SHIRLEY L. BENSON,

                       From the Probate Court No 2, Bexar County, Texas
                             Trial Court No. 155,572 & 155,572-A
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

         Appellant has filed a motion to expedite this accelerated appeal, asking the court to
further accelerate the briefing deadlines and to set oral argument seven days after appellee’s brief
is filed.

       We deny the motion. However, the parties are advised that the court will look
unfavorably on any motion for extension of time to file the briefs. Any such motion must
provide evidence of extraordinary circumstances justifying the extension.

        We order the court reporter and the trial court clerk to file the record by the March 2,
2015, due date. If there are circumstances that will preclude the timely filing of the record, the
trial court clerk and court reporter are ordered to file a notification of late record before March
2, explaining such circumstances and stating when the record will be complete.

        The panel assigned to author the opinion in this appeal will determine whether oral
argument will be heard and, if so, will set a date for oral argument after the appellee’s brief has
been filed.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court